Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/28/2022.  Applicant's remarks have been entered and considered. 
Claims 1-13 and 15-33 are pending and are presented for examination.  
Claims 1-13 and 15-33 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “wherein a spring force or clamping force is built up between the clamping element and the outer side of the outer wall of the stator core, and the carrier element is pressed against the stator core due to the spring force or clamping force of the clamping element and assembled to the stator core” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-13 and 15-33 are also allowable for depending on claim 1. 

NOH et al (KR 20110036271 A, IDS) does not teach the carrier element (20) is pressed against the stator core (2), wherein at least one clamping element (22) is arranged on a side of the carrier element and a spring force or clamping force is built up between the clamping element and the outer side of the outer wall of the stator core.  
NOH et al (KR 20110036271 A, IDS) teaches the carrier element (20) is pressed against the insulator (4), rather than stator core. 
Cited secondary reference, POON et al (US 20170244299 A1) teaches the carrier element (13), wherein at least one clamping element (132) is arranged on a side of the carrier element, is arranged against the stator core (10) as portion 1321 abuts against stator core groove 111.  POON however failed to clearly teach a spring force or clamping force is built up between the clamping element (132) and the outer side of the outer wall of the stator core (10), and the carrier element (13) is pressed against the stator core (10) due to the spring force or clamping force of the clamping element and assembled to the stator core.  
Thus, the applicant’s argument is persuasive. 
	Examiner found no further prior art combinable with that of NOH.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834